BRETT, Presiding Judge
(Specially concurring) .
This is one of those cases in which the “pot” calls the “kettle” black. The prosecuting witness was certainly one of questionable character. He is an admitted ex-convict who smoked marihuana with some degree of regularity. On the day in question he admitted smoking marihuana. His testimony was confused and in some instances contradictory. But on the other hand, the defense testimony relating to how the car keys were locked in the trunk of the car, which required the removal of the back seat of the car in order to retrieve the keys, was slim explanation for the activity of defendants around the car trunk. The prosecuting witness testified that the defendants obtained the lid of marihuana from the trunk of the car. In short, the only testimony that remained certain was that of the arresting officers. And in view of the unsatisfactory explanation for the marked money found in defendant Taylor’s pocket, the jury was left little to consider. Therefore, I am convinced that this judgment and sentence should be affirmed.
However, insofar as the record does not reflect that the defendant has sustained any other conviction, and assuming that his character otherwise justifies further consideration, I would admonish defense counsel to consider the provisions of 22 O.S. 1971, § 994, for further proceedings in this case. Otherwise, I concur in this decision.